UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50493 ALVERON ENERGY CORP. (Exact name of small business issuer as specified in its charter) Delaware 98-0412431 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 735 Don Mills Road,Suite 1405 Toronto, Ontario, M3C 1S9 (Address of Principal Executive Offices) 647-435-9852 (Issuer’s telephone number) MODENA I, INC. (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x As of March 16, 2012, 52,140,000 shares of Common Stock, par value $0.001 per share, were outstanding. Transitional Small Business Disclosure Format Yeso No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. ALVERON ENERGY CORP. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of JANUARY 31, 2012 and OCTOBER 31, 2011 January 31, 2012 October 31, 2011 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Related party note Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Capital stock- $.001 par value, 100,000,000 common shares authorized,52,140,000 common shares issued and outstandingas of January 31, 2012 and October 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Total Stockholders' Deficit $ $ The accompany notes are integral part of these consolidated financial statements. 3 ALVERON ENERGY CORP. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended January 31, 2012 and 2011, and Cumulative from November 18, 2003 (Date of Inception) Through January 31, 2012 (unaudited) Three Months Ended January 31, 2012 Three Months Ended January 31, 2011 November 18, 2003 (Date of Inception) Through January 31, Revenues $
